DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments have been fully considered and are not found persuasive with respect to the previous rejection. 
Applicant contends that the examiner offers no explanation of how or why the number and/or angle of fluoroscopic views to acquire have any relation to virtual electrodes on a virtual catheter.  The examiner notes that the claim language does not require virtual electrodes on a virtual catheter – rather the claim requires steps requiring “receiving…a user input defining the number/pathway of the virtual electrodes for a virtual catheter”.  The cited number and angle of the fluoroscopic views to acquire are the user inputs defining a number and pathway of the virtual electrodes for a virtual catheter.  The sections are cited with regard to the claim limitation requiring receiving a user input – not defining a virtual electrode element for a virtual catheter element.  A single electrode can travel to each virtual electrode position on the pathway and meet the claimed limitations – the claims do not require a plurality of virtual electrode elements.  The prior art indicates the reliance on a virtual map on Page 6 as cited: The best way to display these types of information is in the form of maps projected onto a virtual model of the cardiac chamber being diagnosed.  The abstract is clear in indicating that the purpose of the fluoroscopic views are to develop this virtual map/model.  “By taking two or more fluoroscopic views of the space from different angles, the exact location of the markers may be determined and then processed to yield three-dimensional locations of each marker. Because the markers are intimate with the walls surrounding the space, the three-dimensional shape of the space is also determined. Standard graphical techniques may then be used to display a virtual model of the space. The accuracy of the resultant model improves with more views captured from different fluoroscopic angles, and by the use of more radiopaque markers.”  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-13 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rouquette (WO-0134026-A1).  Wu teaches a method of sorting a plurality of electrophysiological signals from a graphical representation of an electrophysiology map generated by an electroanatomical mapping system, the electrophysiology map comprising a plurality of electrophysiology data points (e.g. Fig. 5), the method comprising: receiving, via the electroanatomical mapping system, a user input specifying a number of virtual electrodes for a virtual catheter (e.g. Page 17, “number….of fluoroscopic views to acquire”); receiving, via the electroanatomical mapping system, a user input defining a pathway of the virtual catheter (e.g. Page 17 – .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL JOSEPH D'ABREU whose telephone number is (571)270-3816.  The examiner can normally be reached on 7AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached at 571-272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



 /MICHAEL J D ABREU/ Primary Examiner, Art Unit 3792